On June 14, 2006, the Board of Commissioners on Grievances and Discipline filed a final report in the office of the Clerk of this court pursuant to BCGD Proc. Reg. 11(D), in which it accepted the agreement entered into by the relator, Cleveland Bar Association, and the respondent, James F. Russell. The agreement set forth the misconduct and the agreed, recommended sanction of a public reprimand. The board recommended that the agreement be accepted. The court, sua sponte, issued an order waiving the issuance of a show cause order and this matter was submitted to the court on the report and record filed by the board. On consideration thereof,
It is ordered by the court, sua sponte, that the recommended sanction is rejected. Pursuant to Gov.Bar R. V(8)(D), this cause is remanded to the Board of Commissioners on Grievances and Discipline for further proceedings. It is further ordered that these proceedings include consideration of an increased degree of discipline. Proceedings before this court in this case are stayed until further order. Costs to abide final determination of the case.
It is further ordered, sua sponte, that all documents filed with this court in this ease shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
Lanzinger, J., dissents.